Citation Nr: 0020355	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  99-07 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for a bilateral hip 
disorder. 

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a bilateral foot 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from November 1993 to July 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

A review of the evidence of record discloses that in a 
written communication received in January 2000, the veteran 
withdrew her appeal for an increased rating for shin splints.  
Accordingly the Board does not have jurisdiction of this 
issue.  38 C.F.R. § 20.204 (1999) (a claimant can withdraw a 
substantive appeal at anytime prior to a Board decision on 
the claim).

The Board notes that, the appellant submitted private and VA 
medical statements directly to the Board.  The appellant's 
representative has waived RO consideration of the additional 
evidence.  38 C.F.R. § 20.1304 (1999). 


FINDINGS OF FACT

1.  There is no competent evidence that the veteran currently 
has a left knee disorder.  

2.  There is no competent evidence that the veteran currently 
has a bilateral hip disorder.  

3.  In June 1995, the RO denied service connection for nerve 
damage in the ankles with loss of feeling in both feet.  The 
veteran did not appeal.

4.  The evidence received since the RO's June 1995 rating is 
new and material in that it is sufficiently significant, when 
viewed in context of all the evidence of record, that it must 
be considered in order to fairly decide the merits of the 
case.  

5.  There is no competent evidence of a nexus between a 
bilateral foot disability and service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
knee disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for a 
bilateral hip disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a).

3.  The June 1995 RO decision, which denied entitlement to 
service connection for a bilateral foot disability is final.  
38 U.S.C.A. § 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.104 (1999).

4.  Evidence received since the RO denied entitlement to 
service connection for a bilateral foot disability is new and 
material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (1999). 

5.  The claim of entitlement to service connection for a 
bilateral foot disability is not well grounded.  38 U.S.C.A. 
§ 5107.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

Service medical records show that in December 1993 the 
veteran was seen with complaints of left knee pain.  The 
diagnosis was left patella tendonitis.  There are no 
complaints, treatment, or findings of a bilateral hip 
disorder.  The veteran's January 1993 separation examination 
report showed normal lower extremities evaluation.  

The veteran was accorded VA examinations in March 1995 and 
September 1997.  At that time, she reported that she 
experienced pain in both hips.  On examination, there was 
full range of motion of both knees.  There was no discomfort 
with range of motion exercises of both hips.  There was no 
diagnosis provided regarding the knees or the hips.  

The veteran was accorded a VA examination in October 1998.  
At that time, she complained of numbness and pain to both 
hips and feet.  On examination, full strength was noted in 
both of the lower extremities.  Balance was good.  Sensory 
was intact to light touch.  Deep tendon reflexes were 2+ at 
both patellae, and 1+ at both Achilles.  

VA outpatient treatment records dated from November 1998 to 
April 1999 show that the veteran was seen with complaints of 
progressive pain, numbness, and tingling in the lower 
extremities as well as both hips.  No diagnosis was reported.

The veteran was accorded a personal hearing before a hearing 
officer at the RO in August 1999.  At that time, she 
testified that she was treated for her left knee a couple 
times during service.  

The veteran was accorded a VA examination in December 1999.  
At that time, complained of pain and numbness in both hips.  
Radiographic studies of both hips and the left knee were 
normal.  On examination, there was full range of motion of 
the left knee.  There was also full range of motion of both 
hips.  The examiner noted that the veteran experienced 
symptoms of hip numbness.  

Medical records from Neurological Associates, CTD. dated in 
March 2000 show that diagnostic fluid results revealed a 
modest increase in protein at 51 with a reference range of 20 
to 40.  It was recommended that she undergo a sural biopsy.

A VA outpatient treatment record dated in May 2000 shows that 
sural biopsy was negative.  It was noted that her hip pain 
could be related to neuropathy.  The veteran was counseled 
about myopathy.  

Left knee disorder

In the instant case, service medical records show treatment 
for left patella tendonitis in 1993.  However, there is no 
competent evidence that the veteran currently has residuals 
of a left knee injury.  For her part, the veteran has not 
reported such residuals.  Even if she did report such 
residuals, competent medical evidence would be necessary to 
satisfy the Caluza requirement that there be a current 
disability.  The post service medical record is silent as to 
any such residuals, and the veteran has not reported any 
treatment for a current left knee disorder.  In the absence 
of competent evidence of current disability, the claim for 
service connection for a left knee disorder is not well 
grounded and must be denied.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998).

Bilateral hip disorder 

The evidence of records shows that the veteran has been seen 
on several occasions with complaints of pain and numbness in 
both hips.  The reports record only the presence of bilateral 
hip pain, without any underlying pathology.  The Court has 
held that pain, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); Evans 
v. West, 12 Vet. App. 22 (1998) (holding that there was no 
objective evidence of a current disability, where the medical 
records showed the veteran's complaints of pain, but no 
underlying pathology was reported)

VA outpatient treatment record dated in May 2000 show that 
the veteran's hip pain might be related to neuropathy.  
Electromyograph studies revealed axonal neuropathy of the 
lower extremities.  However, service connection for axonal 
neuropathy of the lower extremities has been previously 
established.

Because there is no competent evidence that the veteran 
currently has a bilateral hip disorder, other than that for 
which service connection has already been established, the 
Board has determined that the claim of entitlement to service 
connection for the claimed disability is not well grounded.

New and Material Evidence 

Service connection was denied for nerve damage in the ankles 
with loss of feeling in both feet in an unappealed rating 
decision in June 1995.  In a May 1999 rating decision, the RO 
determined that new and material evidence had not been 
submitted.

The evidence of record at the time of the RO's June 1995 
rating decision is as follows:

The service medical records dated in February 1994 show that 
the veteran was seen with a complaint of numbness in both 
feet.  

The veteran was accorded a VA examination in March 1995.  
Examination of the lower extremities revealed exquisite 
tenderness over the tibial area for the knee to the ankle on 
both sides.  Pain sensation was intact in the area of the 
ankles and feet.  The diagnoses were nerve damage in the 
ankle not found and loss of sensation in the feet not found.  

Evidence submitted since the 1995 decision is as follows:

The veteran was accorded a VA examination in September 1997.  
On examination, there was full range of motion of the ankles 
and feet.  There was no muscle tenderness noted in the feet.  
Good arterial pulsations were noted.  

The veteran was accorded a VA examination in October 1998.  
At that time, she complained of numbness in both feet.  On 
examination, she was able to toe and heel walk without any 
discomfort.  Her balance was described as good.  Sensory 
testing was intact to light touch.  

VA outpatient treatment records dated from February to April 
1999 show the veteran was seen with complaints of numbness 
and clumsiness of both feet.  Nerve conduction studies of the 
lower extremities were significant for mild slowing of the 
proximal motor conduction above and below the fibular head of 
the posterior tibial nerve.  

The veteran was accorded a VA examination in December 1999.  
At that time, she complained of numbness and swelling in her 
feet.  On examination, she had normal toe walking, normal 
heel walking, and a normal gait.  Her sensation to touch was 
normal in the lower extremities.  

VA outpatient treatment report dated in May 2000 shows that 
the numbness in the veteran's feet was thought to likely to 
be associated with her lipid levels.  

Pertinent Law and Regulations

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).

The veteran has petitioned to reopen a previously denied 
claim of service connection.  If new and material evidence is 
presented or secured with respect to a claim that has been 
denied, the claim will be reopened, and the claim decided 
upon the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The Court has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
denied claim, the VA must reopen the claim.  Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Evidence is new when not merely cumulative of other evidence 
in the record, and material when relevant and probative of 
the issue at hand.

A three-step analysis is conducted under 38 U.S.C. § 5108.  
Elkins v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material. For purposes of determining whether new and 
material evidence has been submitted, "the credibility of the 
[new] evidence" is presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome.  The first step involves two questions: (1) Is 
the newly presented evidence "new" (not of record at the time 
of the last final disallowance of the claim and not merely 
cumulative of other evidence that was then of record)?  (2) 
Is it "probative" of the issues at hand?  Evans v. Brown, 9 
Vet. App. 273 (1996).  A third requirement for reopening 
imposed by the Court, that the evidence create a reasonable 
possibility of changing the outcome, has been invalidated by 
the United States Court of Appeals for the Federal Circuit.  
Hodge v. West, 155 F.3d 1356 (Fed Cir 1998).

Second, if the claim is reopened, the VA must immediately 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).  
Third, if the claim is well grounded, the claim may be 
evaluated upon its merits provided the duty to assist 
contained in 38 U.S.C.A. § 5107(b) has been met.

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  See 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Analysis

The evidence that has been received since the June 1995 
decision includes the first competent evidence of a current 
bilateral foot disability as well as the veteran's reports of 
continuity of symptomatology of numbness of the feet since 
service.  The evidence of record also includes a rating 
decision wherein entitlement to service connection was 
granted for axonal neuropathy of the lower extremities.  This 
evidence is new and is so significant that it must be 
considered in order to fairly adjudicate the veteran's claim.  
Accordingly, the Board finds that new and material evidence 
has been submitted and the claim is reopened.

Well-Grounded Claim

The United States Court of Appeals for the Federal Circuit 
has recently suggested that it could be a denial of due 
process to reopen a veteran's claim and decide whether it is 
well grounded without first giving her the opportunity to 
present argument and evidence on the question of well 
groundedness.  Winters v. Gober, No. 99-7108 (Fed. Cir. July 
26, 2000).  In the instant case the veteran was informed at 
the hearing on appeal of the need to submit a well grounded 
claim for service connection for her claimed foot disorder, 
and she has been informed as to the evidence that could 
render her claim well grounded.  Accordingly, the Board finds 
that the veteran is not prejudiced by the Board's 
consideration of whether she has submitted a well-grounded 
claim.

The threshold question to be answered is whether the 
appellant has presented evidence of a well grounded claim, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail and the Board has no duty to further assist him 
with the development of his claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an applicable 
presumption period; (b) evidence showing post- service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Clyburn v. 
West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993). 

The medical evidence shows that in May 2000, the veteran was 
seen and examined for numbness in the feet likely associated 
with her lipid levels.  The veteran has therefore, submitted 
evidence of a current disability.  

What is lacking under the Caluza test in the present case is 
medical evidence of a nexus between any current bilateral 
foot disability and service.  Specifically, there is no 
medical evidence to establish a causal link between the 
veteran's bilateral foot disability and her service.  The 
veteran's opinion that her bilateral foot disability is 
related to active service does not constitute competent 
evidence of a nexus.  As the Court held in Grottveit, 
questions of medical diagnosis or causation require the 
expertise of a medical professional.  The veteran has neither 
presented nor indicated that evidence which tends to 
establish a causal relationship exist between her current 
bilateral foot disability and active service.

The veteran has reported a continuity of symptomatology with 
regard to her claimed disability.  However, competent 
evidence of a nexus between the veteran's reported continuity 
of symptomatology and any current diagnosis would still be 
necessary.  In this case, there is no such evidence.  

Consequently, the Board finds that the claim of entitlement 
to service connection for a bilateral foot disability is not 
well grounded.


ORDER

Service connection for a left knee disorder is denied.  

Service connection for a bilateral hip disorder is denied.  

New and material evidence having been submitted, the claim 
for service connection for a bilateral foot disability is 
reopened.

Service connection for a bilateral foot disability is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

